Exhibit Quarterly Earnings and Supplemental Operating and Financial Data For the Three Months Ended March 31, 2008 LEXINGTON REALTY TRUST SUPPLEMENTAL REPORTING PACKAGE For the Three Months Ended March 31, 2008 Table of Content Section Page First Quarter 2008 Earnings Press Release 3 Portfolio Data Major Markets 10 Tenant Industry Diversification 11 Other Revenue Data 12 Top 10 Tenants or Guarantors 13 Property Leases and Vacancies – Consolidated Portfolio 14 1Q ’08 Disposition Summary 24 1Q ’08 Disposition to Co-Investments Summary 25 1Q ’08 Leasing Summary 26 1Q ’08 Financing Summary 27 Financial Data Selected Balance Sheet Account Detail 28 Mortgages and Notes Payable 29 Base rent estimates from current assets 37 Investor Information 38 This Quarterly Earnings and Supplemental Operating and Financial Data contains certain forward-looking statements which involve known and unknown risks, uncertainties or other factors not under the control of Lexington Realty Trust (“Lexington”) which may cause actual results, performance or achievements of Lexington to be materially different from the results, performance, or other expectations implied by these forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed under the headings "Management's Discussion and Analysis of Financial Condition and Results of Operations" and "Risk Factors" in Lexington’s periodic reports filed with the Securities and Exchange Commission (the “SEC”) filed with the SEC, including risks related to, (i) the failure to continue to qualify as a real estate investment trust, (ii) changes in general business and economic conditions, (iii) competition, (iv) increases in real estate construction costs, (v) changes in interest rates, or (vi) changes in accessibility of debt and equity capital markets. Copies of periodic reports Lexington files with the SEC are available on Lexington’s website at www.lxp.com and may be obtained free of charge by calling Lexington at 212-692-7200. Forward-looking statements, which are based on certain assumptions and describe the Lexington’s future plans, strategies and expectations, are generally identifiable by use of the words "believes," "expects," "intends," "anticipates," "estimates," "projects" or similar expressions. Lexington undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the occurrence of unanticipated events.
